IN THE SUPREME COURT OF THE STATE OF DELAWARE

DARRYL TULL,                            §
    Defendant Below,                    §     No. 354, 2018
    Appellant,                          §
                                        §     Court Below: Superior Court of
      v.                                §     the State of Delaware
                                        §
STATE OF DELAWARE,                      §     Cr. ID No. 1703017280 (S)
    Plaintiff Below,                    §
    Appellee.                           §

                          Submitted: August 20, 2018
                          Decided:   August 28, 2018
                                 ORDER
      On August 2, 2018, the Clerk issued a notice, by certified mail, directing the

appellant to show cause why this appeal should not be dismissed for failure to

comply with the Clerk’s letters of July 12, 2018, which provided the appellant with

forms for filing a notice of appeal and for waiver of the filing fee and instructed him

to submit the completed forms by July 27, 2018. The appellant received the notice

to show cause on August 7, 2018, but did not respond to it, and he has not submitted

the forms or otherwise submitted the fee. Under these circumstances, dismissal of

the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                        BY THE COURT:

                                        /s/ Karen L. Valihura
                                        Justice